                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
KTF                                                 271 Cadman Plaza East
F.#2016R01900                                       Brooklyn, New York 11201


                                                    June 17, 2021

By ECF and Electronic Mail

The Honorable Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:    United States v. Jason Peltz
                       Criminal Docket No. 21-154 (NGG)

Dear Judge Garaufis:

                The government writes on behalf of the parties to respectfully request an
adjournment of the status conference currently scheduled for Tuesday, June 22, 2021 at 11 a.m.
The reason for the request is that the government is in the process of producing discovery and the
parties anticipate being in a better position to discuss next steps with the Court in a few weeks
following additional productions. We respectfully request that the Court adjourn the conference
until the week of July 26, 2021 (although not on Tuesday morning, July 27, 2021), and that
speedy trial time be excluded until the next status conference.

                                                    Respectfully submitted,

                                                    MARK J. LESKO
                                                    Acting United States Attorney
                                                    Eastern District of New York

                                             By:          /s/
                                                    Kaitlin T. Farrell
                                                    Sarah M. Evans
                                                    Assistant U.S. Attorneys
                                                    718-254-7000

cc:    Jeremy Temkin and Ryan McMenamin (counsel for defendant) (by ECF)
       Clerk of Court (NGG) (by ECF)
